Citation Nr: 0127195	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  96-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for prostatic 
hypertrophy.

3.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.  

4.  Entitlement to service connection for respiratory 
disability, including as due to an undiagnosed illness.  

5.  Entitlement to service connection for disability 
manifested by fatigue, including as due to an undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by muscle pain and joint pain, including as due to 
an undiagnosed illness.

7.  Entitlement to service connection for disability 
manifested by night sweats, including as due to an 
undiagnosed illness.

8.  Entitlement to service connection for disability 
manifested by memory loss, including as due to an undiagnosed 
illness.

9.  Entitlement to service connection for disability 
manifested by abnormal temperature, including as due to an 
undiagnosed illness.  

10.  Entitlement to service connection for disability 
manifested by loss of sex drive and/or erectile dysfunction, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to February 
1992, including service in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and November 1997 rating decisions 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  With regard to the June 
1995 rating decision, a notice of disagreement was received 
in March 1996; a statement of the case was issued in June 
1996; and a substantive appeal was received in June 1996.  A 
personal hearing was conducted at the RO in December 1996.

An appeal was initiated from the November 1997 rating 
decision by a notice of disagreement received in February 
1998.  A statement of the case was issued in September 1998, 
and a substantive appeal was received in October 1998.  A 
Board hearing was conducted at the RO in June 2001.


FINDINGS OF FACT

1. Benign prostatic hypertrophy was not manifested during the 
veteran's active military service and is not otherwise 
related to such service.  

2. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War from December 1990 
through May 1991.

3. The veteran suffers from chronic headaches which have not 
been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1. Prostatic hypertrophy was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2. Disability manifested by headaches is presumed to have 
been incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

With regard to the prostate disability issue and headache 
disability issue, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this case 
includes VA treatment records, several VA examinations, 
including hospitalization for a Persian Gulf Evaluation.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to these two issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for disabilities, to 
include those manifestations of undiagnosed illness.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.  See 
also 66 Fed. Reg. 56,614 (Nov. 9, 2001) (extending date). 

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to, fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

I.  Prostate Disability.

Factual Background

Service medical records do not document any prostate 
complaints or findings.  The veteran's separation examination 
in February 1992 noted no disorders of the genitourinary 
system.  On the report of medical history, completed at the 
same time, the veteran reported no history of prostate 
condition.

A VA examination was conducted in April 1992.  No complaints, 
diagnoses or opinions relevant to the claim for service 
connection for a prostate condition were reported on this 
examination.  

The VA Persian Gulf War Evaluation, in February 1997, 
provided a diagnosis of mild benign prostatic hypertrophy 
with microscopic hematuria and proteinuria.  A VA examination 
was conducted in October 1997.  The veteran reported no 
history of cystitis, bladder or renal calculi, bladder 
injury, prostatic or urethral disorders.  A cystoscopy was 
essentially normal.  The veteran denied any history of 
urinary frequency, dysuria or urinary incontinence.  A VA 
general medical examination, also in October 1997, noted 
previous diagnosis of mild benign prostatic hypertrophy with 
microscopic hematuria and proteinuria at the Persian Gulf 
Examination. 

At the June 2001 hearing, the veteran testified that he was 
diagnosed with prostate problems in 1996-1998.  He reported 
that the physicians did not indicate what was causing the 
prostate problems.  Transcript p. 15.  

Analysis

The record contains no evidence of any complaints, diagnoses 
or treatment for any symptoms or pathology of the prostate 
during the veteran's active military service.  Post-service 
VA examination in April 1992 also provided no relevant 
findings.  

No findings of any abnormalities of the prostate were 
reported until February 1997, five years after discharge from 
active service, although the veteran testified that he was 
diagnosed in 1996.  The veteran testified at the hearing in 
June 2001 that his physician had not indicated that the 
prostate condition was related to his active military 
service.  The veteran has not identified any further medical 
treatment records and the Board finds that a VA examination 
is not necessary in this case since the competent evidence of 
record does not suggest any relationship between the 
veteran's prostate disorder and his military service.  In 
fact, the veteran has not made any specific allegations as to 
incurrence of any prostate condition during service.  The 
clear preponderance of the evidence is against a finding that 
the veteran's benign prostatic hypertrophy was manifested 
during his military service or is otherwise related in any 
way to such service.  Since the veteran's prostate symptoms 
have been attributed to a known clinical diagnosis, the 
undiagnosed illness provisions of 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 are not applicable.  

II.  Headache Disability

Factual Background

The veteran's service medical records contain no complaints 
or diagnoses of headaches.  The veteran's separation 
examination in February 1992 noted no disorders of the head.  
On the report of medical history, completed at the same time, 
the veteran reported no history of headaches.  

A VA examination was conducted in April 1992.  No findings or 
complaints relevant to the claim for headaches were reported 
on this examination.  VA outpatient treatment records from 
September 1995 to July 1996 note complaints of throbbing 
headaches with dizziness, since 1992, increasing in severity 
and frequency.  Assessment of chronic headache of uncertain 
etiology was provided.  A VA electroencephalogram (EEG) was 
conducted in August 1996, due to a clinical history of severe 
frequent headaches.  The EEG was completely normal.  At a VA 
psychiatric examination in October 1996, the veteran reported 
that his primary problems were headaches, hot flashes, joint 
pains, decreases sex drive, and erectile dysfunction.  

A VA examination was conducted in October 1997.  The veteran 
reported headaches, approximately 15 times per month, since 
1991 during service in the Persian Gulf.  The examiner 
provided a diagnosis of cephalalgia without gross neurologic 
impairment.  

In his VA Form 9, substantive appeal, received in June 1996, 
the veteran stated that he began experiencing headaches 
during service in the Persian Gulf, but did not seek medical 
attention.  He reported that his headaches became worse after 
separation and he first sought treatment in 1994. 

At a hearing before an RO hearing officer in December 1996, 
the veteran testified that he began to experience headaches 
during his military service, but did not seek any treatment 
for them.  Transcript p. 2-3 (Dec. 1996).  He stated that he 
was treated for a high fever at Fort Lewis, Washington, in 
1992 and was informed that after that time, he would 
experience headaches.  Transcript p. 3 (Dec. 1996).  He 
reported that the headaches would occur approximately every 
two-to-three days when he first got out of service, but he 
currently had a headache 25 days each month.  Transcript p. 4 
(Dec. 1996).  

VA outpatient treatment records note continuing complaints of 
headaches.  In December 1997, the veteran reported that he 
developed headaches while in the Persian Gulf.  Neurological 
evaluation in December 1997 noted an impression of headache 
with etiology unknown.  An electroencephalogram (EEG), in 
September 1998, was within normal limits.  A history of 
chronic headaches since 1991, three to four times per week, 
was reported.  

At a hearing before the undersigned at the RO in June 2001, 
the veteran testified that he began having headaches after 
returning from the Persian Gulf.  He stated that the 
headaches occurred four times per week.  Transcript p. 3.  
The veteran reported that, since beginning oxygen therapy, 
his headaches had decreased.  The veteran attributed his 
headaches to exposure to two different types of gas, burning 
human waste, painting vehicles, and sun exposure during 
service in Saudi Arabia.  Transcript p. 4.  The veteran's 
spouse testified that the physicians did not know why the 
veteran was having headaches.  Transcript p. 6.

Analysis

The Board recognizes that headaches may be considered a 
diagnosed disability, with evaluation under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  However, headaches are also 
one of the enumerated signs or symptoms of undiagnosed 
illness for which compensation may be paid.  38 C.F.R. § 
3.317(b).  

The record clearly shows that the veteran suffers from 
headaches.  VA medical records include comments by examiners 
which suggest that the origin of the veteran's headaches is 
unknown.  Since chronic headaches are documented by the 
record for the requisite time period and requisite degree and 
since medical personnel have indicated, in their professional 
judgment, that these headaches are of unknown etiology, the 
Board believes that they fall within the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to 
disability due to an undiagnosed illness.  In this situation, 
the law provides that it will be presumed that the headaches 
have been incurred in the veteran's military service. 


ORDER

Entitlement to service connection for prostatic hypertrophy 
is not warranted.  To this extent, the appeal is denied.

Entitlement to service connection for headaches is warranted.  
To this extent, the appeal is granted.   


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA and its 
implementing regulations redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

III.  Hypertension

At the June 2001 Board hearing, the veteran's spouse stated 
that she thought the veteran's hypertension was a result of 
his service-connected PTSD.  Transcript pp. 14-15.  It is not 
clear from the record that the hypertension claim has been 
considered on a secondary service connection theory under 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995).  
Moreover, the Board believes that the assistance provisions 
of VCAA and implementing regulations require VA to obtain a 
medical opinion regarding a possible relationship to the 
veteran's service-connected PTSD.  Accordingly, this issue is 
not yet ready for appellate review. 

IV.  Respiratory Disability

At service separation examination, the veteran requested a 
complete respiratory examination due to exposure to 
pollutants in Kuwait.  VA examination in April 1992 noted 
reports of inhaling black smoke while in Saudi Arabia over 
a two-month period and experiencing shortness of breath when 
running.  The examiner provided an impression of a normal 
medical examination with some shortness of breath since 
service in Saudi Arabia.  On Persian Gulf Evaluation in 
February 1997, the veteran stated that he did not become ill 
while in Saudi Arabia, but began to experience shortness of 
breath, dyspnea on exertion, weight gain, and a recurrent 
increased temperature upon return to Fort Washington.  
VA treatment records in April 1997 noted assessments of 
costochondritis, bronchitis with bronchospasm, and upper 
respiratory infection.  

The veteran's respiratory condition has been diagnosed as 
asthma and chronic bronchitis in a VA evaluation in June 
2000.  To be compensable under 38 C.F.R. § 3.317, the 
disability cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  As the veteran's 
respiratory condition has been attributed to a clinical 
diagnosis, service connection may not be granted as a 
manifestation of undiagnosed illness.  Notwithstanding the 
criteria for service connection for undiagnosed illness under 
38 C.F.R. § 3.317, the United States Court of Appeals for the 
Federal Circuit has held that specific VA regulations which 
provide for presumptive service connection do not preclude an 
appellant from establishing service connection with proof of 
actual, direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 
1040 (1995) (presumptive diseases due to radiation exposure).  
Therefore, the Board must also address whether the veteran is 
entitled to service connection for the diagnosed respiratory 
conditions as directly related to service or as aggravated 
therein.  The Board finds that a VA examination and opinion 
are necessary as exposure to smoke and other chemicals during 
service appears to be documented. 

V.  Disabilities manifested by Fatigue, Muscle Pain and Joint 
Pain, Night Sweats, Memory Loss, Abnormal Temperature, and 
Loss of Sex Drive/Erectile Dysfunction

With regard to the remaining claimed disabilities, the Board 
believes that the newly enacted provisions of VCAA and 
implementing regulations require VA medical examinations and 
opinions to ascertain whether there are objective 
manifestations of these claimed disorders and, if so, whether 
or not they can be attributed to known clinical diagnoses.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
undertake all action necessary to meet the 
notice/assistance provisions of VCAA and 
implementing regulations.  

2.  The RO should schedule the veteran for 
appropriate VA medical examinations for the 
purpose of ascertaining the current nature, 
extent of severity, and etiology of the 
veteran's hypertension, respiratory 
disorder, and claimed disabilities 
manifested by fatigue, muscle pain and 
joint pain, night sweats, memory loss, 
abnormal temperature, and loss of sex drive 
and/or erectile dysfunction..  The claims 
file must be made available to and be 
reviewed by the examiners in connection 
with the examinations.  All medically 
indicated special tests and studies should 
be accomplished.  All clinical and special 
test findings should be clearly reported, 
and all current disorders capable of 
medical diagnosis should be clearly listed.  

As to any disorders capable of medical 
diagnosis, the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not related to the 
veteran's military service. 

If any examiner finds objective indications 
of any claimed disabilities, but is unable 
(by history, physical examination and 
laboratory tests) to attribute such 
indications of chronic disability to any 
known clinical diagnosis, the examiner 
should so state.  

With regard to the claimed memory loss, the 
appropriate examiner should offer any 
opinion as to whether or not any memory 
loss is due to the veteran's PTSD.  If not, 
the examiner should offer an opinion as to 
the cause of such memory loss.  

With regard to the hypertension claim, the 
appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not that any hypertension is due 
to or has been aggravated by the veteran's 
service-connected PTSD. 

With regard to the respiratory disability 
issue, the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
respiratory disorder is due to the 
veteran's military service, including 
exposure to gases, burning oil, the burning 
of human waste, etc. during such service. 

4.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine whether the benefits 
claimed can be granted under applicable 
laws and regulations.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any claims which remain 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review. 

The purpose of this remand is to ensure compliance with all 
assistance to the veteran provisions of VCAA and implementing 
regulations.  The veteran and his representative have the 
right to submit additional evidence and argument in support 
of the matters addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



